REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, SOCIETE SODEFOR
Conservation de la Nature et Tourisme Av. Poids Lourds n°2165
Direction Inventaire et Aménagement Forestier Gombe - Kinshasa

www.sodefor.net

Garantie d’Approvisionnement

12/03 - Bomongo / Kungu convertible

PLAN DE GESTION

COUVRANT LA PERIODE DE PREPARATION

DU PLAN D’AMENAGEMENT (4 ans)

Période 2014-2017

Date : Juillet 2013

Préparé avec l'appui de :

FORET RESSOURCES MANAGEMENT
Espace Fréjorgues Ouest, 60 rue Henri Fabre - 34130 Mauguio Grand Montpellier, France
Tél. : +33 (0)4 67 20 08 09 - Fax : +33 (0)4 67 20 08 12 - E-mail : frm@frm-france.com - Site intemet : www.frm-france.com
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu

Juillet 2013 RDC

SOMMAIRE

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE
INTRODUCTION.
1. PRESENTATION GENERALE DE LA GARANTIE D'APPROVISIONNEMENT.

1.1. Localisation.

1.2. Climat et géographie de la zone concerné
1.3. Historique des activités forestières passées
2. PROGRAMMATION DE L’AMENAGEMENT SUR LES 4 PREMIERES ANNEES

3. PROGRAMMATION DE L'EXPLOITATION FORESTIERE SUR LES 4 PREMIERES
ANNEES

3.1. Localisation des premières AAC

3.1.1. Surface utile retenue.
3.1.2. Superficie des 4 premières AAC.

3.2. Description des 4 AAC
3.2.1. Justification et localisation des 4 AAC
3.2.2. Evaluation de la ressource exploitable
3.2.3. Contexte socio-économique

3.3. Infrastructures routières

4. DESCRIPTION DE L'EXPLOITATION FORESTIÈERE ET MESURES
D'ATTENUATION DES IMPACTS ENVIRONNEMENTAUX... 21

4.1. Description technique des opérations forestières

4.1.1. L'inventaire d'exploitation

4.1.2. Zones hors exploitation

4.1.3. Réseau routier et parcs à grumes

4.1.4. Abattage contrôlé...

4.1.5. Usage des produits de traitement des bois
4.1.6. Débusquage et débardage

4.1.7. Chargement et transport.

4.1.8. Opérations post-exploitation

4.2. Mesures de réduction, d'atténuation et de compensation des impacts sur
l'environnement, la faune et le contrôle des feux de brousse

4.2.1. Diamètres d'exploitation
4.2.2. Ouvrage de franchissement (ponts, ponceaux, digues, etc.
4.2.3. Réduction de l'impact sur la faune sauvage
4.2.4. Feu de brousse et production de charbon de bois.
4.3. Diverses mesures de gestion

4.3.1. Arbres de chantier routier
4.3.2. Matérialisation de la GA et des AAC.
4.3.3. Matérialisation des zones de protection .

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 2
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

4.3.4. Volume transformé...
5. ENGAGEMENT DE L'ENTREPRISE VERS LA CERTIFICATIO
6. ENGAGEMENTS SOCIAUX ET INDUSTRIELS DE L'ENTREPRISE SUR LES
4 PREMIERES ANNEES ss ssseeeeeeneeennees 36

6.1. Programme social rattaché aux populations riveraines de la Garantie
d’Approvisionnement : Clauses sociales du cahier des charges provisoire

6.2. Programme social rattaché aux travailleurs SODEFOR ET DE LEURS AYANTS DROIT
40
6.3. Destinations des productions et mise en place des investissements industriels... a
7. PLANIFICATION DE L'ENSEMBLE DES ACTIVITES.
LISTE DES CARTES.
LISTE DES TABLEAUX
LISTE DES FIGURES

LISTE DES ILLUSTRATIONS. 43
LISTE DES ANNEXES. 44
Plan de Gestion, préparé avec l'appui de FRM, page 3

couvrant la période de préparation du Plan d'Aménagement (2014-2017)
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE

AAC Assiettes Annuelles de Coupe

GA Garantie d'Approvisionnement

DIAF Direction Inventaire et Aménagement Forestier

DME Diamètre Minimum d'Exploitabilité

EFIR Exploitation Forestière à Impact Réduit

FRM FORET RESSOURCES MANAGEMENT

FSC Forest Stewartship Council

GPS Global Positioning System (Système de positionnement par satellite)
SODEFOR SOCIETE DE DEVELOPPEMENT FORESTIER

WWF World Wide Fund For Nature

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 4
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

INTRODUCTION

Ce premier Plan de Gestion de la Garantie d’Approvisionnement 12/03 — Bomongo / Kungu a été
rédigé dans le cadre du Projet d'Aménagement des concessions forestières de la SODEFOR et
conformément à l’Arrêté n°028/CAB/MIN/ECN-T/27/JEB/08 du 11 août 2008 fixant les modèles des
contrats de concession d'exploitation des produits forestiers et des cahiers des charges y afférent.

Ce Plan de Gestion couvre la période allant de 2014 à 2017.

Ce document a pour vocation d’être un outil de terrain au service des responsables de l'exploitation
forestière sur les 4 premières années du contrat de concession forestière.

Ce document a été élaboré conformément à :

+ L'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 fixant les modèles de contrat de concession
d'exploitation des produits forestiers et de cahier des charges y afférent en date du 11 août 2008
(dans son annexe 1, articles 1, 10 et 14);

+ Le Guide Opérationnel ayant trait au canevas d’autorisation d'exploitation forestière anticipée et
du cahier des charges provisoire.

Le présent Plan de Gestion a également été élaboré sur la base des prescriptions contenues dans le
Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal, en tenant compte du fait
que le Plan d'Aménagement de cette Garantie d’Approvisionnement est en préparation.

1. PRESENTATION GENERALE DE LA GARANTIE D'APPROVISIONNEMENT
1.1. LOCALISATION

La Garantie d’Approvisionnement 12/03 — Bomongo / Kungu est située à l’ouest de la République

Démocratique du Congo sur la rive droite du fleuve Congo, le long de la rive gauche de la rivière

Ubangi. Ses limites sont fixées comme suit :

+ Au Nord: le tronçon de la route secondaire reliant les villages Mobambo et Inyele en passant par
le village Vaka ;

+ Au Sud: la ligne droite tracée à partir du village Boyoka situé sur la rivière Ubangi jusqu’au village
Bolodja, de ce point rejoindre par une ligne droite la rivière Giri ;

+ A l'Est: ligne droite tracée à partir du village Inyele jusqu’au village Bonsambi en passant par le
confluent de la rivière Manyebi avec un embranchement non identifié, ensuite le sentier reliant les
villages Bonsambi et Ebeke, de ce point descendre la rivière Giri jusqu'à la ligne droite tracée à
partir du village Bolodja ;

+ A l'Ouest: la rivière Ubangi, partie comprise entre les rivières Mobambo et Boyoka.

Ce massif forestier s'étend entre les latitudes 1°00’ et 2°30’ Nord et les longitudes 17°50° et 18°30’ Est
(Carte 1).

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 5
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Sur le plan administratif, cette Garantie d’Approvisionnement est située dans :

+ Province(s): Equateur ;
+ District(s) : Sud Ubangi ;
+ Territoire(s) : Bomango & Kungu.

La Garantie d’Approvisionnement 12/03 — Bomongo / Kungu, définie par la convention
N°012/CAB/MIN/AFF-ET/03 du 25 mars 2003 est jugée convertible suivant la notification
N°4905/CAB/MIN/ECN-T/15/JEB/2008 du 06 octobre 2008. La superficie officielle selon le texte de
GA est de 250 000 ha (Annexe 1).

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 6
République Démocratique du Congo Es
Localisation de la Garantie d'Approvisionnement 12/03 -Bomongo - Kungu KG) ressources
Société SODEFOR ENT

17°300"E

|

Garantie d'Approvisionnement
12/03 - Bomongo - Kungu

18*300"E AT0VE A7°300E L “007 21300"E 2200 22*300E

Fond de carte : UCL - Géomatics ( Louvain-la-Neuve, Belgique), République Démocratique du Congo (1 ; 2 000 000 ) Kinshasa, Juillet 2013
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

12. CLIMAT ET GEOGRAPHIE DE LA ZONE CONCERNEE

En l'absence de service météorologique dans la Garantie d’Approvisionnement et face au manque de
données disponibles ces 15 dernières années, nous nous basons sur les données comprises entre
1980 et 1990 et relevées dans les stations (Figure 1) :

+ de Gemena situé à 250 km au Nord-est de la Garantie ;

+ de Lisala situé sur la rive droite du fleuve Congo, à 375 km à l'Est de la Garantie ;

+ de Bumba situé sur la rive droite du fleuve Congo, à 480 km à l'Est de la Garantie ;

+ de Makanza situé sur la rive droite du fleuve Congo, à 100 km à l'Est de la Garantie.

L'ensemble de ces données (Figure 1) montre que la Garantie bénéficie d’un climat chaud et humide.
La région connaît un climat de type équatorial, qui est caractérisé par une faible saisonnalité et par
une température annuelle moyenne de 25°C.

Ce climat présente une saison sèche s’étalant sur les mois de décembre à février. Une très légère
baisse des précipitations s'observe également en juin.

Le total des précipitations moyennes annuelles est élevé, de l'ordre de 1 600 à 1 700 mm/an.

Courbe de pluviométrie sur Makanza Courbe de pluviométrie sur Bumba

a
A
Er
Ê o

# PSI SSI S il FÉRIÉS S

Courbe de pluviométrie sur Lisala Courbe de pluviométrie sur Gemena

d
f.
Ë
Ë
nn | nm f

#

Par SRÉTRESLSS DATI TS S

8 ë È

Précipitations (erumm)

5

ë è

Préciphations (enmm)
E

Figure 1 : Courbe de pluviométrie sur différents sites bordant la Garantie d'Approvisionnement

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 8
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

La Garantie d'Approvisionnement s'inscrit sur la rive droite du fleuve Congo. Elle est plus

particulièrement bordée par la rivière Ubangi à l'Ouest et la rivière Giri à l'Est. De ce fait, la zone

s'inscrit dans un contexte très marécageux sur l’ensemble de sa superficie. Ce caractère marécageux

est renforcé par la présence :

+ de nombreux cours d’eau parcourant la Garantie : dans sa partie Ouest, ces derniers débouchent
la rivière Ubangji ; et dans sa partie Sud — Est, ces derniers débouchent la rivière Giri ;

+ d'un relief plat, notamment dans la moitié Sud de la Garantie. Les très faibles pentes sur de
grandes distances entraînent, faute d'écoulement, la formation de vastes étendues
marécageuses.

1.3. HISTORIQUE DES ACTIVITES FORESTIERES PASSEES

Cette concession avait été attribuée initialement à la société CFT au travers de la GA
N°012/CAB/MIN/AFF-ET/03 du 25 mars 2003.

Pour des raisons de rationalisation d'exploitation, la société SODEFOR (par son courrier
059/B.GS/JA/M-a-/09 du 30/12/2009) et la société CFT (par son courrier 0002/D.G./CFT/E.G./hbm/10
du 21/01/2010) ont sollicité un échange de titre forestier. Cet échange a concerné la Garantie
d’Approvisionnement SODEFOR 18/03 avec la Garantie d’Approvisionnement CFT 12/03. Cet
échange a fait l’objet d'une autorisation délivrée par son Excellence Monsieur le Ministre de
l'Environnement, Conservation de la Nature et Tourisme par son courrier n° 232/CAB/MIN/ECN-
T/09/JEB/10 du 3 février 2010 (Annexe 1).

A cet effet, le titre définitif de l'ancienne Garantie 18/03, a été attribué à la société CFT sous le
numéro de contrat de concession forestière 047/11 en date du 24 octobre 2011.

Actuellement, la Garantie d'Approvisionnement 12/03 — Bomongo / Kungu n'a fait l'objet d'aucune
mise en exploitation par SODEFOR.

Dans la programmation de ses activités d'exploitation prévue en 2014 sur cette Garantie, SODEFOR
prévoit de la valoriser à partir d’un chantier qui sera prochainement mis en place sur la Garantie en
bordure de la rivière Ubangui, au niveau du village Buburu.

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 9
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

2. PROGRAMMATION DE L'AMENAGEMENT SUR LES 4 PREMIERES ANNEES

En 2004, SODEFOR a décidé de lancer un vaste projet d'aménagement de ses titres forestiers qui lui
ont été attribués en RDC. Cette décision s'est concrétisée en janvier 2005 par la signature d’un
contrat d'appui technique avec le bureau d'étude FORET RESSOURCES MANAGEMENT.

Les méthodes de travail employées par la Cellule Aménagement SODEFOR sont décrites dans :

+ le Protocole d'inventaire d'Aménagement déposé auprès du Ministère de l'Environnement,
Conservation de la Nature, Eaux et Forêts, le 18 mars 2005 ;

+ le Protocole des Etudes Socio-économiques déposé auprès du Ministère de l'Environnement,
Conservation de la Nature, Eaux et Forêts, le 1” décembre 2005.

Ces méthodologies de travail répondent aux prescriptions contenues dans les Guides Opérationnels
ayant trait :

+ au modèle de rapport d'inventaire d'aménagement ;

+ aux normes d'inventaire d'aménagement forestier ;

+ aux normes d'élaboration du plan de sondage de l'inventaire d'aménagement ;

+ aux normes de stratification forestière ;

+ à l'attestation de conformité du plan de sondage ;

+ au protocole de vérification et d'approbation du rapport d'inventaire d'aménagement ;
+ aux listes des essences forestières de la République Démocratique du Congo ;

+ au canevas et guide de réalisation des études socio-économiques.

Au niveau de la Garantie d'Approvisionnement 12/03 — Bomongo / Kungu, les différentes étapes
conduites et restant à conduire pour sa mise sous gestion durable sont les suivantes :

+ Dépôt auprès de l'Administration forestière du présent Plan de Gestion, prévu pour 2013 ;

+ Dépôt du Plan de Sondage de l’Inventaire d'Aménagement auprès de l'Administration forestière,
prévue en 2015 ;

+ Réalisation des diagnostics socio-économiques sur la zone d'emprise, prévue en 2015 - 2016;

+ Réalisation de l'inventaire d'aménagement forestier, prévue en 2015 — 2016;

+ Réalisation de travaux cartographiques à travers la constitution d'une base de données
cartographiques sous SIG, entre 2005 et 2017 ;

+ Dépôt des rapports techniques auprès de l'Administration forestière (rapports d'inventaire
d'aménagement et d'étude socio-économique), prévu pour 2017 ;

+ Préparation et dépôt du Plan d'Aménagement auprès de l'Administration forestière en 2017 pour
une mise en œuvre début 2018 ;

+ Mise en œuvre du Plan d'Aménagement dès son approbation : préparation et mise en œuvre des
documents de gestion (Plans de Gestion et Plans Annuels d’'Opération), signature et mise en
œuvre des accords constituant la clause sociale du cahier des charges.

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 10
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

3. PROGRAMMATION DE L’EXPLOITATION FORESTIERE SUR LES 4 PREMIERES
ANNEES

3.1. LOCALISATION DES PREMIERES AAC

Ce Plan de Gestion a été préparé pour 4 ans comme prévu par les dispositions réglementaires
(cf. Introduction) et couvre la période allant de 2014 à 2017.

L'entrée en vigueur du Plan d'Aménagement est prévue pour 2018. Il définira notamment les Blocs
d'Aménagement Quinquennaux en tenant compte des superficies exploitées d'ici là et de l'analyse
des études techniques. Le premier Bloc d'Aménagement Quinquennal couvrira la période 2018 —
2022 et sera alors associé à la signature d’une nouvelle clause sociale couvrant cette même période
de 5 ans.

3.1.1. Surface utile retenue

Dans l'attente de l'approbation du Plan d'Aménagement fixant la surface utile de la Garantie (série de
production ligneuse), la surface utile retenue pour le découpage des 4 premières AAC résulte de la
pré-stratification établie en 2006 par FRM et SODEFOR, confirmée par la DIAF en août 2011
(annexe 2 des Clauses Sociales).

La Carte 2 présente la pré-stratification de l'occupation du sol sur la Garantie d'Approvisionnement
12/03 — Bomongo / Kungu. Cette carte est rattachée au Tableau 1 qui présente les résultats de la pré-
stratification sur cette Garantie d'Approvisionnement.

Le caractère fortement marécageux de cette Garantie, comme évoqué au $ 1.2, accentué par le relief
particulièrement plat, a rendu très difficile la discrimination des forêts marécageuses et des formations
forestières périodiquement inondées sur l’image satellite (faible variabilité des nuances de couleurs).
De ce fait, ce poste de légende n'a pas pu être identifié sur la carte de pré-stratification de
l'occupation du sol. Cependant, les sondages aléatoires menés sur cette Garantie ont montré
qu'environ 34,3 % de la surface potentiellement exploitable identifiée sur l’image satellite est en réalité
située dans des zones de forêt inondable et de ce fait non valorisable.

La surface retenue pour le calcul de la superficie des AAC est de 148 675 hectares, c'est-à-dire la
superficie de terre ferme déduit des zones situées en forêt inondable, ces surfaces n'ayant pas été
considérées comme « productives ».

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 11
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu

Juillet 2013

RDC

Tableau 1: Résultats de la pré-stratification de la Garantie d’Approvisionnement 12/03 -

Bomongo / Kungu
Code Stratification Sa Pourcentage %
For Forêt dense de terre ferme 148 675 32,1%
Total superficie de terre ferme 148 675 32,1%
Ant Zone anthropisée 43 209 9,3%
Mar Forêt marécageuse 264 513 57,1%
Dont forêts inondables non cartographiées 77 667
Sav Savane 6 866 1,5%
Total 463 263 100%
Plan de Gestion, préparé avec l'appui de FRM, page 12

couvrant la période de préparation du Plan d'Aménagement (2014-2017)
AT400'E

m vilage
Réseau routier
AN Route nationale
SNA Sentier
/N/ Réseau hydrographique
Stratification préliminaire
de l'occupation du sol
Li Een | Forêt de terre ferme
AI] Forêt marécageuse

Savane
[=] Zone anthropisée

C2 Limite Garantie

AT4OU'E AT:S00"E

Source : Imaaes landsat 181/59 du 07/09/1984. du 18/02/2001 et 181/58 du 03/03/2000

République Démocratique du Congo

Stratification préliminaire de l'occupation du sol
Garantie d'Approvisionnement SODEFOR12/03 - Bomongo - Kungu

18H00'E

1800"E.

18200"E

18"200"E

Z LI FORET
À } RESSOURCES
FT) MANAGEMENT

Bolebo
LI

Kinshasa Juillet 2013
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

3.1.2. Superficie des 4 premières AAC

Conformément à l'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 (article 14) et au Guide
Opérationnel ayant trait au canevas d'autorisation d'exploitation forestière anticipée et du Cahier des
Charges provisoire, la surface de chacune des 4 premières AAC ne doit pas dépasser annuellement
1/25" de la superficie totale de la forêt productive, soit 5 947 ha de surface utile.

La superficie de l'AAC 1 est très légèrement supérieure à cette valeur (de 20 ha), cette petite surface
excédentaire résulte de la délimitation de l'AAC qui s’est appuyée sur :
+ la planification des blocs de prospection et ce de façon à ne pas les tronquer ;

+ des limites naturelles de façon à ne pas laisser de petites superficies enclavées hors de l'AAC.

Compte tenu de l'impossibilité à cartographier les zones de forêt inondable sur les AAC, cette dernière
devant être faite au moment des inventaires d'exploitation, SODEFOR s'engage à ne pas valoriser
une surface supérieure à 5 947 ha sur chaque AAC et à mettre en défend les éventuelles surfaces
excédentaires.

Le principe du découpage de ces AAC s’est basé sur les prescriptions du Guide Opérationnel
définissant le canevas du Plan de Gestion Quinquennal. Ce Guide fixe les modalités de découpage
des AAC au sein des Blocs d'Aménagement Quinquennaux tels qu'ils seront définis dans le Plan
d'Aménagement. Les principes de découpage sont les suivants :

+ le découpage s’est appuyé autant que possible sur des limites naturelles : principalement des
rivières. Quand il était impossible de s'appuyer sur des limites naturelles, le découpage s’est
effectué par le biais de lignes droites afin de faciliter la matérialisation sur le terrain ;

+ le territoire dans lequel s'inscrit l'AAC intègre des superficies non productives. Cependant, la
superficie prise en compte pour le dimensionnement de l'AAC correspond à la superficie utile ;

+ un écart de 5 % a été toléré entre la superficie utile de la plus grande et de la plus petite des AAC.

3.2. DESCRIPTION DES 4 AAC

3.2.1. Justification et localisation des 4 AAC

Sur la Garantie d’Approvisionnement 12/03 — Bomongo / Kungu, les AAC sont situées au Sud de la
Garantie, le long de la rivière Ubangi Le positionnement de l'ensemble des AAC dans cette zone
répond à une logique d'exploitation. Comme évoqué au $ 1.3, la valorisation de cette Garantie est
prévue à travers la mise en place d'un chantier forestier qui sera implanté sur la Garantie en bordure
de la rivière Ubangui, proche du village Buburu. L'évacuation des productions se fera par le biais de la
rivière Ubangi puis par le Fleuve Congo jusqu'au site industriel de SODEFOR à Kinshasa.

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 14
République Démocratique du Congo

Carte prévisionnelle d'exploitation 2014 - 2017
Garantie d'Approvisionnement SODEFOR12/03 - Bomongo - Kungu

! FORET
RESSOURCES
| MANAGEMENT

A7°400"E 600" 18"100"E 18°200"E

Bongond)

ë

K impfondol

© Point remarquable des limites d'AAC
m village

Réseau routier

/N/ Route nationale

/N7/ Projet routier

J'N 4 Sentier

/N/ Réseau hydrographique

Stratification préliminaire £ Bolembe

de l'occupation du sol LS R
; €

Forêt de terre ferme
Es Forêt marécageuse

Savane

Zone anthropisée
CL] Limite d'aac
C2 Limite Garantie

17°300"E 17°400"E 17*500"E 18"100"E 18"200"E

Source : Imaaes landsat 181/59 du 07/09/1984. du 18/02/2001 et 181/58 du 03/03/2000 Kinshasa Juillet 2013
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Le Tableau 2 donne les superficies des AAC.

Tableau 2 : Superficies des 4 Assiettes Annuelles de Coupe

Superficie mn ci
Superficie Superficie
totale s : Date théorique
AAC Hoi non productive productive
du territoire ha) (ha) d'ouverture
délimité (ha) {

1 13 550 7 583 5 967 01/01/2014

2 14135 8 188 5 947 01/01/2015

3 25 927 19 995 5 932 01/01/2016

4 21918 15 987 5 931 01/01/2017
Somme 75 530 51 753 23777
Moyenne 18 883 12 938 5 944

Conformément au Guide Opérationnel ayant pour trait le canevas du Plan de Gestion Quinquennal, le
découpage en AAC doit être équisurface avec une tolérance de 5 %. Le principe de calcul de cet écart
est repris ci-dessous :

Ecart = ((Sg-Sp)/Sp) x 100 Avec: Sjg: superficie de la plus grande AAC
Sp : superficie de la plus petite AAC

Les résultats obtenus pour les 4 assiettes annuelles de coupe donnent un écart de :
((6 967 — (5 931) / 5 931) x 100 = 0,6 %, ce qui est inférieur au seuil de tolérance de 5 %.

La Carte 3 localise les 4 AAC sur la Garantie d’Approvisionnement. Le Tableau 3 donne les
coordonnées GPS des points remarquables permettant de délimiter les 4 AAC en l'absence de limite
naturelle ($ 3.1.2). Il est à noter que les coordonnées réelles pourront légèrement différer pour
s'adapter aux limites des blocs délimités sur le terrain.

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 16
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Tableau 3 : Points remarquables permettant la délimitation des 4 AAC

Degrés décimaux X (longitude) Y (latitude)
N° point
x Y Deg | Min Sec Deg | Min Sec
1 18,13777 1,44736 18 8 15,965 1 26 50,498
2 18,13196 1,37941 18 7 55,060 1 22 45,892
3 18,11899 1,37940 18 7 8,378 1 22 45,835
4 18,11459 1,36872 18 6 52,515 1 22 7,397
5 18,17839 1,07004 18 10 42,200 1 4 12,145
6 17,95398 1,20065 17 57 14,333 1 12 2,323
7 17,99728 1,20069 17 59 50,216 1 12 2,495
8 18,09120 1,23560 18 5 28,320 1 14 8,165
9 18,05294 1,23556 18 3 10,594 1 14 8,014
10 18,03229 1,25852 18 1 56,256 1 15 30,686
11 17,97058 1,25844 17 58 14,091 1 15 30,367
12 18,05235 1,36029 18 3 8,458 1 21 37,032
13 18,03533 1,36112 18 2 7,182 1 21 40,029
14 17,99558 1,36107 17 59 44,104 1 21 39,854
15 18,10822 1,03354 18 6 29,591 1 2 0,732
16 18,04494 1,44724 18 2 41,769 1 26 50,066
17 18,07211 1,12047 18 4 19,611 1 7 13,709

En théorie, une AAC est ouverte et fermée chaque année. Selon l'arrêté ministériel
n°036/CAB/MIN/ECN-EF/2006 du 5 octobre 2006 (article 11), les AAC peuvent être ouvertes durant
deux ans.

Chaque Assiette Annuelle de Coupe ne sera donc ouverte à l'exploitation qu'une seule fois pendant la
durée de la rotation. L'exploitation pourra cependant se poursuivre pour le compte de l’année qui suit
immédiatement. Dans tous les cas, une Assiette Annuelle de Coupe sera définitivement fermée
deux ans après sa date d'ouverture.

3.2.2. Evaluation de la ressource exploitable

L'évaluation de la ressource disponible sur les AAC s’est basée sur les données de la Garantie
d’Approvisionnement à partir desquelles une moyenne à l'hectare a été calculée. Les volumes sur
chaque AAC ont été calculés sur base :

+ de la sélection d’un groupe d’essences valorisées par SODEFOR ces dernières années ;

+ de l'application d'un coefficient de prélèvement de 60% correspondant aux pratiques
d'exploitation SODEFOR (diamètre d'exploitation, qualité des tiges).

La Figure 2 décrit le cheminement utilisé pour l’évaluation de la ressource exploitable sur chaque
AAC. Le Tableau 4 présente par essence l'évaluation du potentiel exploitable sur les 4 AAC.

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 17
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Les volumes annoncés ici ne sont donnés qu'à titre indicatif afin de planifier les opérations et d’asseoir
une estimation des montants disponibles pour le fond de développement de la clause sociale. Ces
volumes seront ajustés au fur et à mesure de la mise en œuvre du Plan de Gestion en fonction des
mesures de gestion appliquées (diamètres d'exploitation, respects des règles EFIR..), mais
également de la demande et des cours du marché (augmentation où diminution de la production d’une
essence, valorisation d’autres essences.….).

Etapes Outils ou méthodes Application

[ Bomongo et Kungu : 12/03

Identification de la surface utile ---3# Document DIAF + = 7 148 675 hectares

Détermination de la surface des AAC

__—— 3[ 5947 ha

1/25ème de la surface utile en
respectant la règle d'un écart

maximal de 5% entre la plus

petite et la plus grande

Accessibilité par le fleuve Ubangi

Positionnement des AAC f Selon logique d'exploitation À - - - > [aac1 5967 hectares
5947 hectares

5932hectares

5931 hectares

11381 m3
11343 m3
11315 m3
11313 m3

En l'absence d'inventaire
d'exploitation, d'inventaire

En fonction des inventaires d'exploitation

d'aménagement ou d'inventaire]

bu en fonction des inventaires d'aménagemen|

ou en fonction des inventaires SPIAF ISPIAF, ont été utilisées les
ou en fonction des données de la garantie | _ _ _ _,]données figurant dans le texte

de la garantie. Sur ces chiffres

Figure 2: Méthode de calcul des volumes des AAC devant abonder les fonds de
développement des clauses sociales

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 18
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Tableau 4 : Evaluation par essence de la ressource exploitable sur les 4 premières AAC

volume lation de | surice | sure | surice | surce | sien
Essence net m°/ha rt! Surface Surface Surface Surface
Garantie prélvement en ha enha enha enha ha
5967 5947 5 932 5931 23777

Volume Volume Volume Volume Volume

ACAJOU 0,332 0,20 1189 1185 1182 1181 4736
AIELE 0,00
AKO 0,00
ANINGRE 0,00
BOMANGA 0,00
BOSEKI 0,00

BOSSE CLAIR 0,691 0,41 2474 2 466 2459 2459 9 858
BOSSE FONCE 0,00

BUBINGA (EBANA) 0,00 - - - - -

DIBETOU 0,470 0,28 1683 1677 1673 1673 6705

DIVIDA 0,00 -

DOUSSIE 0,00 - - - - -
ETIMOE 0,276 0,00
IATANDZA 0,00
ILOMBA 0,00

IROKO 0,387 0,23 1386 1381 1377 1377 5521
KOSIPO 0,00
KUMBI 0,00
LATI 0,00
LONGHI BLANC 1 0,00

MOABI 0,00 - - - - -
MUKULUNGU 0,00
NIOVE 0,00

PADOUK 0,553 0,33 1 980 1973 1 968 1 968 7 889

SAPELLI 0,470 0,28 1683 1677 1673 1673 6705

SIPO 0,276 0,17 988 985 982 982 3 937

TALI 0,00 - - - - -
TCHITOLA 0,00
TIAMA 1 0,00
TOLA 0,968 0,00

WENGE 0,00 - - - - -

Totaux 4,091 1,93] 11381] 11343] 11315] 11313] 45 352

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 19
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

3.2.3. Contexte socio-économique

Aucune étude socio-économique n’a été faite récemment. Afin de connaître la réalité sociale de la
région, de caractériser l'économie ainsi que les activités génératrices de revenus locaux et d’avoir une
base solide pour renforcer les liens et l'insertion de la société dans le contexte local, SODEFOR devra
mener une étude socio-économique dans le cadre de la préparation du Plan d'Aménagement de cette
Garantie. Cette étude permettra de :

+ faire un recensement complet de la population ;

+ étudier les interactions entre cette population et la forêt afin de prévenir un éventuel impact négatif

de l'exploitation sur les ressources valorisées par la population, et de proposer des mesures de
gestion durable des ressources forestières valorisées localement ;

+ évaluer les besoins des populations en matière d'infrastructures et de services publics, en
préparation de la négociation régulière des accords constituants les Clauses Sociales des Cahiers
des Charges des différentes concessions ;

+ connaître les pratiques culturales (nombre d'hectares défrichés annuellement par foyer, quantité
et type de bois récolté par foyer).

Dans l'attente de ces données de terrain, l'identification des communautés locales concernées par la

localisation des quatre premières AAC s’est basée sur :

+ les informations contenues dans l'Atlas de l’organisation administrative de la République
Démocratique du Congo, CEPAS, 2005 (Annexe 2) ;

+ les réunions de concertation avec les populations locales en pré
Clause Sociale du Cahier des Charges provisoire de ce titre forestier.

ion de la signature de la

La Garantie d’Approvisionnement 12/03 — Bomongo / Kungu se situe sur le territoire coutumier de
deux Groupements :

+ le Groupement Mangba ;

+ le Groupement Makutu.

De ce fait, deux accords de Clause sociale seront à signer (signatures prévues pour octobre 2013°:
+ un premier accord avec le Groupement Mangba qui porte sur les AAC 1 et 2;

+ un second avec le Groupement Makutu qui porte sur les AAC 3 et 4.

La carte située en annexe 4 de la Clause sociale localise les AAC et les territoires coutumiers au sein

de la Garantie d’Approvisionnement. Ce travail a permis de :

+ pouvoir affecter à chaque Groupement ce qui lui est dû au titre du fonds de développement ;

+ établir, en fonction des données d'inventaire contenues dans le texte de la Garantie, les recettes
des fonds de développement pour les quatre premières AAC et de les affecter aux Groupements
concernés ;

+ préparer la négociation et la signature d’un accord de clause sociale avec chacun des deux
Groupements en tenant compte du contexte socio-économique de chacun d’entre eux.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 20
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Le territoire couvert par les Groupements Mangba et Makutu s'intègre dans l'organisation
administrative suivante :

Groupement Mangba Groupement Makutu
Province(s) : Equateur Equateur
District(s) : Equateur Equateur
Territoire(s) : Bomongo Bomongo
Secteur(s) : Dzamba Dzamba
3.3. INFRASTRUCTURES ROUTIERES

L'implantation des réseaux de routes d'exploitation et des ouvrages d'art (de type pont et digue) a été
planifiée à partir des cartes hydrographiques et topographiques. Les routes secondaires et les parcs à
grumes seront construits sur la base des cartes de prospection plusieurs mois avant le début des
activités d'exploitation afin de permettre la stabilisation des matériaux.

Afin de permettre l'évacuation des productions, un tracé prévisionnel des routes principales
d'exploitation, à ouvrir pour permettre la valorisation des 4 AAC du présent Plan de Gestion,
représente près de 75 km (cf. Carte 3).

4. DESCRIPTION DE L'EXPLOITATION FORESTIERE ET MESURES
D’ATTENUATION DES IMPACTS ENVIRONNEMENTAUX

4.1. DESCRIPTION TECHNIQUE DES OPERATIONS FORESTIERES

SODEFOR a mis en place toutes les procédures et moyens nécessaires afin de conduire l'exploitation
selon les techniques d'Exploitation Forestière à Impact Réduit (EFIR), et particulièrement dans les
domaines suivants :

+ l'inventaire d'exploitation ;

+ les zones hors exploitation ;

+ le réseau routier et les parcs à grumes ;
+ l'abattage contrôlé ;

+ le débusquage et le débardage ;

+ le chargement et le transport du bois ;

+ les opérations post-exploitation.

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 21
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

4.1.1. L'inventaire d'exploitation

L'inventaire d'exploitation sera conduit de façon à répondre aux prescriptions contenues dans le
Guide Opérationnel ayant trait aux normes d'inventaire d'exploitation.

Les arbres à identifier lors de l'inventaire d'exploitation et à protéger lors de l'exploitation sont de
3 types :
+ les arbres d’avenir ;

Ce sont ces arbres qui reconstitueront le potentiel exploitable pour les rotations ultérieures. Ils sont
donc à protéger afin que ce potentiel puisse se reconstituer. Ces arbres seront marqués d’un « Q ».

+ les arbres patrimoniaux ;

Les études sociales effectuées par les équipes socio-économiques identifieront les éventuels arbres
patrimoniaux. Ces arbres sont de grande importance sociale pour les populations riveraines et par
conséquent à protéger. Ils seront marqués d’un « P ».

+ les semenciers ;

Sur l’ensemble des tiges exploitables numérotées lors des inventaires d'exploitation, certaines seront
identifiées et préservées pour jouer le rôle de semenciers. Ils porteront un numéro de prospection,
mais seront marqués d’un « P » lors du pistage.

Image 1 : Marquage des tiges d'avenir (source : JG JOURGET)

Les différents documents cartographiques établis suite aux données collectées par l'inventaire
d'exploitation sont :

+ le plan de prospection ;
+ la carte de prospection ;
+ la carte des tiges exploitables ;

+ la carte des tiges laissées comme semenciers.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 22
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Des exemples de ces documents sont fournis ci-dessous.

+ Coordonnées des parcelles de prospection
Percelles de prospection

V7 Rvières

Figure 3: Extrait d’un plan de prospection sur fond d'image satellite : planification du
parcellaire sur une zone d'inventaire

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 23
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Boahoa

PE A

ss. |

ene+mncr-meres+69er2n

ie

Fort Maréeagouce

Figure 4 : Extrait

on Méte.

Figure 5 : Extrait d’une carte des tiges exploitables (sélection des tiges en fonction des normes
nationales et des critères de la société)

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 24
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

1000 Mètres

PATTES

D osoasc
A Bosc c160 8 70
Je Eimoe 61 à 0

& Tehiors 8

Tela En à 80

Figure 6 : Extrait d’une carte des tiges laissées comme semenciers

4.1.2. Zones hors exploitation

Certaines zones de la superficie utile sont plus sensibles que d'autres à une mise en exploitation. Afin
de les protéger, leur exclusion de l'exploitation s'avère nécessaire. Cette mise en défend va permettre
de réduire l'impact sur les populations riveraines, la ressource et l'environnement.

Les zones à exclure sont les suivantes :

+ zones non exploitables : zones marécageuses, zones à forte pente (pente supérieure ou égale à
30 %) et zones de rochers ;

+ zones à valeur culturelle ou religieuse : forêts ou arbres sacrés ;

+ zones d'importance écologique, scientifique ou touristique : zones à très grande diversité
floristique ou faunique, habitats d'espèces endémiques, habitats uniques et fragiles. ;

+ zones sensibles, c’est-à-dire en bordure des cours d’eau permanents, des marigots, autour des
marécages. Largeur minimum des zones sensibles :

o largeur < 10m: 50 m sur chaque rive ;

o  ravines : 10 m de chaque côté ;

o ruisseaux ou marigots : 20 m de chaque côté ;

o  marécages : 10 m à partir de la limite ;
o tête de source : 150 m autour.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 25
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

4.1.3. Réseau routier et parcs à grumes

Afin de limiter les impacts directs et indirects, le réseau routier et de parcs à grumes sera planifié et
optimisé sur le terrain en :

+ évitant les zones « pauvres » en tiges à exploiter ;

+ contournant les zones de forte pente, marécageuses, sensibles. ;

+ limitant autant que possible la surface des parcs à grumes ;

+ respectant une déforestation maximum de 30 m pour les routes et leur emprise ;

+ _ maintenant des ponts de canopée, au minimum tous les 5 kilomètres, et en ouvrant les andains ;

+ construisant et en maintenant des structures de drainage appropriées pour collecter et évacuer
les eaux ;

+ évitant la perturbation des cours d’eau ;

+ préservant les arbres d'avenir et patrimoniaux dans la planification.

S'il s’avérait que les voies d'évacuation ouvertes par la SODEFOR croisent une voie publique,
SODEFOR est tenue de maintenir les croisements en parfait état de viabilité et de visibilité.

1000 Mètres

Figure 7 : Extrait d’une carte d’exploitation : planification du réseau routier (évitement des
zones sensibles et des zones « pauvres » en tiges)

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 26
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Image 2 : Limitation de la zone d’emprise des Image 3 : Maintien de ponts de canopée
routes : 10 à 15 mètres (source : JG Jourget)
(source : JG JOURGET)

4.1.4. Abattage contrôlé

Depuis 2007, SODEFOR a assuré plusieurs formations aux techniques d’abattage contrôlé permettant
de minimiser les impacts causés par la chute des arbres et de maximiser le volume de bois par un
bon tronçonnage de l'arbre abattu. Cette démarche s'inscrit dans un cadre de formation continue de
son personnel à travers des sessions annuelles d'actualisation et de remise à niveau. Ces formations
ont veillé à l'application et au respect des mesures de sécurité : matériel en bon état, port des
équipements de sécurité, respect des règles.

Image 4 : Abattage contrôlé : sécurité des travailleurs, valorisation optimale de la ressource,
limitation de l'impact sur le peuplement résiduel (source : JG JOURGET)

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 27
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

4.1.5. Usage des produits de traitement des bois

Dans le cadre de sa démarche vers la certification, SODEFOR a élaboré une fiche technique de
traitement des bois. Cette fiche technique décrit point par point les règles d'application des produits de
traitement conformément aux lois et règlements en vigueur, afin d'éviter la pollution des eaux, du sol,
de la flore et de la microfaune.

4.1.6. Débusquage et débardage

Le débusquage et le débardage constituent les premières étapes de transport des bois en grumes,
plus précisément de l'endroit d'abattage au parc de chargement. L'impact de ces deux étapes existe
tant sur le sol que sur le peuplement résiduel.

Ces impacts inévitables seront néanmoins réduits en :

+

réalisant un tracé optimal pour le débardage des grumes (le plus direct et le moins large) en
évitant des virages trop serrés ;

évitant les arbres à protéger ;

limitant au minimum les franchissements de cours d’eau et dans le cas où ceci est impossible, en
prenant des précautions (lit de billes, perpendiculaire à la berge, passage par un lit rocheux...) ;
limitant l’utilisation des bulldozers au débusquage ou débusquage prolongé et même en
choisissant d’autres moyens d'extraction en cas de pente forte ;

utilisant au maximum le treuil et le câble pour le débardage là où la dimension et le poids des
grumes le permettent.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 28
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu
Juillet 2013

Jos

L | ON
De inde
dE" aNRORGE caRsaianen arc
Fe: CiGsohese) | ELITE PET) RARE
RÉRREERE Een TA
ÉVEBBRPENeEREUE a fr
LETTRE IN HET TTC
PRÉC
BÉELO TEEN
BÉCERLELEE
[1 EEE
Lan LEE
FHRSERENEN
PPVEREERREN
Chpt EEE
Ha ELLE
HÉÉETEBE
DARBARRIERE Li
A D w [|
LEE CHE EEE
LTÉE ER
FE EEE
LT DELL ELLE
JRDEE EEE TER) |
CEE PT ET Up RE |
PAR EN CREER EEE
PETER LLEEELREEEE
LEE RE TERRES
PELLE TTELE en LIRE
LED TERRES ET
LÉPELTCOUE AE LES
MEET RÉ EEE)"
ECC EEE EEE)
LÉCREERSeEERSRERRErE
CLEA T EEE "|
HECE ISRSSSRBSSRE
CET LREN TEPELEEENE
CEE T CEE
KaERe Z2ERBBEBEL7\
EE FU EEE TT Key
FREE

Figure 8 : Extrait d’une carte de débroussement d’une parcelle : planification de la récolte

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 29

RDC
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Image 5: Limitation de l'impact au débardage : préservation des tiges d'avenir et des
semenciers, compactage du sol... (source : JG JOURGET)

4.1.7. Chargement et transport

Afin de limiter les impacts causés par le chargement et le transport de bois (accidents, pollutions et
transport illégal de viande de brousse), les mesures suivantes seront appliquées :

+ charger de façon adéquate les grumiers (pas au-delà de leur capacité utile) ;

+ évacuer les bois des parcs à grumes dans un délai n’excédant pas deux mois, en donnant priorité
aux essences susceptibles d’être attaquées par les insectes ou les champignons ;

+ respecter les limitations de vitesse établies et figurant dans la procédure de transport ;
* ne jamais transporter d’autres passagers avec les grumiers ;
+ interdire le transport de viande de brousse ;

+ interdire la présence de toutes armes à feu à bord des véhicules.

Image 6 : Chargement et contrôle d’un grumier en forêt (source : JG JOURGET)

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 30
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

4.1.8. Opérations post-exploitation

Afin de laisser les zones exploitées dans un état qui facilite la régénération ultérieure et d'éviter toute
atteinte supplémentaire à l’environnement lors de la période de la rotation, des opérations seront
conduites après l'exploitation dont :

+ la réhabilitation des parcs à grumes ;

+ le retrait de tous les débris d'exploitation dans les zones de protection des berges et de tout
obstacle freinant le libre passage des eaux ;

+ la fermeture à la circulation des routes qui ne seront pas utilisées avant la prochaine rotation. La
fermeture des routes sera faite à l'aide de grumes, de fossés creusés ou de barrières
cadenassées.

4.2. MESURES DE REDUCTION, D’ATTENUATION ET DE COMPENSATION DES
IMPACTS SUR L'ENVIRONNEMENT, LA FAUNE ET LE CONTROLE DES FEUX DE
BROUSSE

Au-delà des mesures prises et développées précédemment en application des techniques
d'Exploitation Forestière à Impact Réduit (EFIR), SODEFOR a jugé indispensable de mettre en place
les mesures suivantes :

4.2.1. Diamètres d'exploitation

Dans l'attente des conclusions et de la validation du Plan d'Aménagement de cette Garantie,
SODEFOR respectera les diamètres d’abattage (Diamètres Minimum d'Exploitation) tels que définis
dans le Guide Opérationnel « Liste des essences forestières de la RDC ».

Ce diamètre sera mesuré conformément à l'annexe 5 du Guide Opérationnel portant sur les normes
d'inventaire d'aménagement forestier.

4.2.2. Ouvrage de franchissement (ponts, ponceaux, digues, etc.)

Les ouvrages de franchissement seront construits de manière à ne pas modifier les directions
naturelles ou entraver les cours d’eau, afin de ne pas perturber l'alimentation en eau des populations,
et de prévenir les risques d'inondations.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 31
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Image 7 : Pont et digue assurant la libre circulation de l’eau (source : JG JOURGET)

4.2.3. Réduction de l'impact sur la faune sauvage

Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de l'exploitation
forestière. Il s’agit notamment de la chasse elle-même, du commerce de viande de brousse dans le
camp forestier, du transport de la viande de chasse et des produits forestiers d’origine animale par les
véhicules de la société, et du commerce d'armes et/ou des minutions. Au travers de notes de service,
SODEFOR a informé son personnel de cette interdiction passible, en cas d'infraction, de sanctions.

Afin de lutter contre le braconnage, les communautés locales et les peuples autochtones en
association, avec la SODEFOR, s'engagent à travers l’article 16 des clauses sociales à collaborer
dans la lutte contre le braconnage et l'exploitation illégale et à sensibiliser ses membres à cette fin.

NMeharanesag

Image 8: Exemples de mesures prises pour la protection de la faune sauvage
(source : JG JOURGET)

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 32
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

4.2.4. Feu de brousse et production de charbon de bois

Afin de lutter contre le feu de brousse, il est apparu indispensable d'associer les populations
riveraines à cette problématique. A cet effet, dans l’article 17 des clauses sociales, les communautés
locales et les peuples autochtones s'engagent à collaborer en toutes circonstances avec la
SODEFOR pour maîtriser tout incendie survenu à l'intérieur de la forêt concédée ou dans une zone
herbeuse attenante à la susdite forêt.

Dans le cadre de la collecte de bois de chauffe et de la production de charbon de bois, l'annexe 12
des clauses sociales fixe les règles de prélèvement de bois par la communauté locale.

4.3. DIVERSES MESURES DE GESTION

4.3.1. Arbres de chantier routier

SODEFOR procédera à l'abattage de tous les arbres dont l'évacuation est jugée nécessaire lors des
travaux du tracé des routes d'évacuation ou par la confection d'ouvrages d'art.

S'il s’agit de bois d'œuvre dont le diamètre est supérieur ou égal au diamètre minimum d'exploitation,
ils seront portés au carnet de chantier après numérotation mais ne donneront pas lieu à un paiement
quelconque, ni aux taxes lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs
aux routes forestières et s'ils n’ont pas été commercialisés.

4.3.2. Matérialisation de la GA et des AAC

Lorsqu'il n'existe pas de limites naturelles, SODEFOR matérialisera les limites de la Garantie

d’Approvisionnement ainsi que celles de chaque Assiette Annuelle de Coupe. La matérialisation de

ces limites pourra se faire par l’utilisation :

+ des layons ouverts pour délimiter les parcelles d'inventaire d'exploitation ;

+ de la matérialisation des limites des zones de protection ($ 4.3.3). L'utilisation de ces limites
permettra d'éviter l'impact d’une ouverture de layon de démarcation située au sein d'une zone
marécageuse par exemple.

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 33
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Image 9 : Exemple de la matérialisation des limites des AAC (source : JG JOURGET)

4.3.3. Matérialisation des zones de protection

Les limites des zones tampons bordant les cours d’eau ou les zones marécageuses seront délimitées
par un marquage à la peinture.

Image 10: Exemple de la délimitation d'une zone tampon bordant un marécage,
(source : JG JOURGET)

4.3.4. Volume transformé

Ainsi qu’exposé dans le plan de relance déposé lors du processus de conversion des titres forestiers,
les grumes issues de la Garantie d’Approvisionnement 12/03 - Bomongo / Kungu constituent une
partie des approvisionnements des unités de transformation SODEFOR implantées à Kinshasa.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 34
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

A Kinshasa, le site industriel dispose d’un accès direct au fleuve Congo. On y trouve une scierie avec
deux lignes de sciage et une unité comportant deux lignes de déroulage et une unité de fabrication de
contreplaqué.

L’approvisionnement du site de Kinshasa se fait actuellement depuis Nioki et depuis les chantiers
SODEFOR en activité dans la Province de l’'Equateur dont prochainement avec la mise en exploitation
de la Garantie d’Approvisionnement 12/03 - Bomongo / Kungu. Cet approvisionnement se fait par
barges ou radeaux, jusqu’au port de la capitale où les grumes pour l'export sont déchargées et triées
avant d’être envoyées par camion, et par train, jusqu'à Matadi. Les bois destinés à l'usine de
Kinshasa sont réceptionnés directement sur les « beachs » de l’entreprise.

Il'est à signaler que SODEFOR dispose également d’un important site industriel à Nioki. Ce site est
situé en bordure de la rivière Fimi à environ 500 km de Kinshasa. On y trouve une scierie avec trois
lignes de sciages, une unité de déroulage comportant trois lignes, une ligne de tranchage et une unité
de fabrication de contreplaqué. Cette unité bénéficie actuellement d'un programme de modernisation
et de réhabilitation.

L’approvisionnement du site de Nioki se fait par les différentes unités d'exploitation forestière
SODEFOR, ou chantiers, en activité dans la Province du Bandundu. Cet approvisionnement en
grumes se fait soit par barges ou radeaux sur la rivière Lukenie, soit par camion pour un de ces
chantiers. Les produits de la scierie et du déroulage, ainsi que les grumes, sont expédiés au site de
Kinshasa par barges sur la rivière Fimi puis sur le fleuve Congo.

De façon générale, les grumes produites sur la Garantie d’Approvisionnement 12/03 -
Bomongo / Kungu seront intégrées dans le stock global, et il faut donc considérer le volume
transformé global réalisé par SODEFOR. De ce fait l'outil industriel SODEFOR permet largement
d'assurer la transformation des grumes issues de la Garantie d'Approvisionnement 12/03 -
Bomongo / Kungu.

5. ENGAGEMENT DE L'ENTREPRISE VERS LA CERTIFICATION FSC

Depuis 2007, SODEFOR s'est lancée dans un programme de certification forestière visant l'obtention
du label FSC. Son chantier forestier Nteno (Province du Bandundu, District du Maï-Ndombe et
Territoire d'Oshwe) a été retenu par SODEFOR comme site pilote. Ce chantier est installé sur la
Concession forestière 39/11 - Bonkita.

Afin d'appuyer sa démarche, SODEFOR est actuellement en cours d'adhésion au Global Forest &
Trade Network (GFTN). Cette initiative du World Wide Fund For Nature (WWF) vise à éliminer
l'exploitation illégale du bois et à améliorer la gestion forestière. A cet effet, un appui à la certification
forestière sur 3 concessions forestières de la SODEFOR a été conclu avec le WWF dans le cadre du
programme C4CF (Coopération allemande).

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 35
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Toutes les procédures mises en place sur le site de Mike 12 s’appliqueront dans le cadre de la
valorisation de la Garantie d’Approvisionnement 12/03 — Bomongo / Kungu.

6. ENGAGEMENTS SOCIAUX ET INDUSTRIELS DE L'ENTREPRISE SUR LES
4 PREMIERES ANNEES

6.1. PROGRAMME SOCIAL RATTACHE AUX POPULATIONS RIVERAINES DE LA
GARANTIE D’APPROVISIONNEMENT : CLAUSES SOCIALES DU CAHIER DES
CHARGES PROVISOIRE

Les Clauses Sociales du Cahiers des Charges seront signées avec :
+ le Groupement Mangba d’une part ;

+ le Groupement Makutu d'autre part.

Les deux clauses sociales du Cahier des Charges provisoire de cette Garantie, qui seront signées
avec ces Groupements, fixeront les modalités de réalisation des infrastructures socio-économiques à
réaliser sur la période couverte par le Plan de Gestion (2014 — 2017).

Conformément aux dispositions de l'arrêté ministériel N°023CAB/MIN/ECN-T/28/JEB/10, pour le
financement de la réalisation de ces infrastructures socio-économiques, deux «Fonds de
Développement » ont été créés (un pour chaque clause sociale) et sont alimentés par le
concessionnaire forestier sur base d'une ristourne par mètre cube de bois d'œuvre prélevé dans la
concession forestière. D'autres facilités bancaires n'étant pas disponibles, ces deux « Fonds de
Développement » sont consignés auprès du concessionnaire forestier, qui rend ses ressources
financières accessibles en fonction des besoins générés par la réalisation des infrastructures socio-
économiques. Le montant de cette ristourne varie en fonction du classement de l'essence concernée
de 2 à 5US$/m°. Afin de permettre le démarrage immédiat des travaux, SODEFOR a mis à
disposition un préfinancement, correspondant à 10% des recettes estimées sur les fonds de
développement générés par les 4 AAC (en tenant compte de la surface qu'occupe le territoire
coutumier de chaque Groupement au sein des 4 AAC).

La mise en œuvre des clauses sociales impliquera la création au niveau de chaque Groupement :

+ d'un Comité de Gestion, composé des parties prenantes (membre de la communauté locale,
représentant de l’entreprise et représentant de la société en qualité d'observateur), qui gère le
«Fonds de Développement » en fonction des réalisations socio-économiques planifiées dans le
cadre de la clause sociale ;

+ d'un Comité de Suivi, composé des parties prenantes et présidé par l’Administrateur du Territoire
ou son délégué, qui assure le suivi de la mise en œuvre des clauses sociales.

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 36
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Les Tableau 5, 6 et 7, résument les principaux engagements pris dans les clauses sociales qui seront
signées :
+ montant de la ristourne accordée par mètre cube en fonction de l'essence ;

+ montants annuels prévisionnels à verser au fonds de développement inscrit dans les clauses
sociales.

D'autre part, la liste des réalisations socio-économiques identifiées par le Groupement Mangba et le
Groupement Makutu, sera inscrite dans les clauses sociales et n'est pas reprise ici.

Tableau 5 : Montant de la ristourne accordée par mètre cube en fonction de l’essence dans les
deux clauses sociales

Essence Prix unitaire négoc.
(Classes de la DIAF) ave Nes ns
Classe |

Classe Il 3

Classe Il 2

Classe IV 2

Classe V 5

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 37
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Tableau 6 : Montant annuel prévisionnel à verser au fonds de développement inscrit dans la
clause sociale du Groupement Mangba'

AAC 1 AAC 2 Recettes

Nom commercial Volume | Recettes | Volume | Recettes totales
(m5) ($USD) {m°) ($USD) ($USD)

ACAJOU
BOSSE CLAIR
BUBINGA / EBANA
DIBETOU
IROKO
KOSIPO
LONGHI BLANC
MOABI
PADOUK
SAPELLI

SIPO

TIAMA

TOLA

BILINGA
BOMANGA
BOSSE FONCE
DIFOU
DABEMA
IATANDZA
MUKULUNGU
NIOVE

TALI
TCHITOLA
AIELE

AKO

ETIMOE

Totaux 11 381 45 532 11 343 45 376 22727 | 90908

Moyenne 4,00 par m°

? Seules les AAC 1 et 2, prévues pour 2014 et 2015 sont concernées pour le Groupement Mangba. Par
conséquent, aucune contribution au fonds de développement n'est prévue pour les AAC 3 et 4.

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 38
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Tableau 7 : Montant annuel prévisionnel à verser au fonds de développement inscrit dans la
clause sociale du Groupement Makutu?

AAC 3 AAC 4 Recettes

Nom commercial Volume | Recettes | Volume | Recettes totales
{m°) ($USD) {m°) ($USD) ($USD)

ACAJOU
BOSSE CLAIR
BUBINGA / EBANA
DIBETOU
IROKO
KOSIPO
LONGHI BLANC
MOABI
PADOUK
SAPELLI
SIPO
TIAMA
TOLA
BILINGA
BOMANGA
BOSSE FONCE
DIFOU
DABEMA
IATANDZA
MUKULUNGU
NIOVE
TALI
TCHITOLA
AIELE
AKO
ETIMOE

? Seule les AAC 3 et 4 prévues pour 2016 et 2017, sont concernées par le Groupement Makutu. Par conséquent,
aucune contribution au fonds de développement n'est prévue pour les AAC 1 et 2.

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 39
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

6.2. PROGRAMME SOCIAL RATTACHE AUX TRAVAILLEURS SODEFOR ET DE
LEURS AYANTS DROIT

Actuellement, SODEFOR est en train de prendre les dispositions pour valoriser la Garantie
d’Approvisionnement 12/03 — Bomongo / Kungu (Cf $ 1.3). La base vie devra répondre à des mesures
spécifiques qui porteront sur :

Les conditions de vie des ayants droit SODEFOR à travers les points suivants :

+ la santé : mesures liées à la fourniture d’un suivi médical et de soins de santé primaire par une
équipe professionnelle, dans des locaux équipés et adaptés : construction d'infrastructures de
santé, approvisionnement en produits pharmaceutiques, mise à disposition de personnel
médical, … ;

+ l'éducation de base : mesures liées à la scolarisation, par des enseignants qualifiés dans des
locaux adaptés, des enfants des travailleurs dans la base vie: construction d'infrastructures
scolaires, mise à disposition de personnel enseignant...

+ la sécurité alimentaire : mesures liées à l’approvisionnement de la base-vie et des campements
temporaires en forêt en produits alimentaires permettant une nutrition saine, équilibrée et
adaptée : appui auprès de communautés locales pour l'organisation des filières et pour
l’approvisionnement de la base-vie, sensibilisation des employés et de leurs ayants droit sur
l'importance d’un régime alimentaire équilibré,

+ l'habitat et l'hygiène : mesures liées à la qualité de l'habitat, à l'hygiène, à la prévention sanitaire
et à la sécurité dans la base vie: construction d’une base-vie en matériaux durables,
aménagement de sources pour permettre l'accès à l'eau potable, …

Les conditions de travail des employés SODEFOR à travers les points suivants :

+ le plan d'embauche et de formation professionnelle : mesures liées à la formation et à la
valorisation des parcours professionnels du personnel permanent SODEFOR (élaboration d’un
plan d'embauche, mise en place de procédures d'évaluation des compétences professionnelles
des travailleurs, élaboration d’un plan de formation, élaboration de procédures de travail et
diffusion des fiches de postes.) ;

+ la sécurité et les conditions de travail : mesures de sécurité liées à l’activité professionnelle
des salariés SODEFOR (inscription des règles de sécurité dans les procédures de travail,
fourniture des équipements de sécurit l'ensemble des travailleurs, mise en place d’un système
de suivi des accidents du travail, mise à niveau du parc automobile en matière de sécurité...) ;

+ le développement socioculturel : mesures liées au développement socioculturel et à l'accès à
l'information des travailleurs, palliant au déficit socioculturel en raison de l'isolement relatif de la
base vie : développement des activités socioculturelles en fonction de la demande, fourniture
d'équipements de base, organisation de rencontres avec les associations sportives villageoises
environnantes...

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 40
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

6.3. DESTINATIONS DES PRODUCTIONS ET MISE EN PLACE DES
INVESTISSEMENTS INDUSTRIELS

Ainsi qu’expliqué au paragraphe $ 4.3.4, la stratégie de valorisation des grumes issues de la Garantie
d’Approvisionnement 12/03 —- Bomongo / Kungu par l'unité de Kinshasa sera maintenue pour les
quatre prochaines années.

7. PLANIFICATION DE L'ENSEMBLE DES ACTIVITES

La planification prévisionnelle des activités sur la durée du présent Plan de Gestion est présentée par
le chronogramme ci-dessous.

Tableau 8 : Chronogramme prévisionnel des activités sur la durée du plan de gestion

2014 2015 2016 2017

Préparation du cahier des charges provisoire

Préparation du plan de gestion Prévue 2013
Négociation de la clause sociale Prévue 2013
Signature du contrat de concession Prévue 2013

Préparation du plan d'aménagement

Diagnostics socio-économiques

Inventaire d'aménagement

Dépôt des rapports d'études préliminaires

Dépôt du Plan d'aménagement

Mise en exploitation forestière

Inventaires d'exploitation

Exploitation

Opérations post-exploitation

Mise en œuvre de la clause sociale du cahier des charges

Infrastructures socio-économiques

Consultation avec les populations riveraines

Etude à mener

Réalisation d'une étude d'impact environnemental

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 41
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

LISTE DES CARTES

Carte 1 : Localisation de la Garantie d’Approvisionnement 12/03 - Bomongo / Kungu …

Carte 2 : Pré-stratification de l’occupation du sol

LISTE DES TABLEAUX

Tableau 1: Résultats de la pré-stratification de la Garantie d’Approvisionnement 12/03 -
Bomongo / Kungu. … 12

… 16

Tableau 2 : Superficies des 4 Assiettes Annuelles de Coupe …

Tableau 3 : Points remarquables permettant la délimitation des 4 AAC...

Tableau 4 : Evaluation par essence de la ressource exploitable sur les 4 premières AAC .……. 19
Tableau 5 : Montant de la ristourne accordée par mètre cube en fonction de l’essence dans les
37
Tableau 6 : Montant annuel prévisionnel à verser au fonds de développement inscrit dans la
clause sociale du Groupement Mangba. 38

deux clauses sociales

Tableau 7 : Montant annuel prévisionnel à verser au fonds de développement inscrit dans la
clause sociale du Groupement Makutu

Tableau 8 : Chronogramme prévisionnel des activités sur la durée du plan de gestion

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 42
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

LISTE DES FIGURES

Figure 1 : Courbe de pluviométrie sur différents sites bordant la Garantie d’Approvisionnement
mn:
Figure 2: Méthode de calcul des volumes des AAC devant abonder les fonds de
développement des clauses sociales . 18
du
23
24
Figure 5 : Extrait d’une carte des tiges exploitables (sélection des tiges en fonction des normes
nationales et des critères de la société) .… 24
.… 25

Figure 3: Extrait d’un plan de prospection sur fond d'image satellite : planificat
parcellaire sur une zone d’inventaire

Figure 4 : Extrait d’une carte de prospection : positionnement des tiges prospectées.

Figure 6 : Extrait d’une carte des tiges laissées comme semenciers

Figure 7 : Extrait d’une carte d'exploitation : planification du réseau routier (évitement des
zones sensibles et des zones « pauvres » en tiges)

Figure 8 : Extrait d’une carte de débroussement d’une parcelle : planification de la récolte... 29

LISTE DES ILLUSTRATIONS

Image 1 : Marquage des tiges d’avenir (source : JG JOURGET).. .… 22
Image 2 : Limitation de la zone d’emprise des routes : 10 à 15 mètres (source : JG JOURGET)
27

27

Image 3 : Maintien de ponts de canopée (source : JG Jourget)...

Image 4 : Abattage contrôlé : sécurité des travailleurs, valorisation optimale de la ressource,
limitation de l’impact sur le peuplement résiduel (source : JG JOURGET).. … 27

Image 5: Limitation de l’impact au débardage : préservation des tiges d’avenir et des
semenciers, compactage du sol. (source : JG JOURGET).. .… 30
.… 30
32

Image 8 : Exemples de mesures prises pour la protection de la faune sauvage (source : JG
JOURGET) 32

Image 9 : Exemple de la maté ation des limites des AAC (source : JG JOURGET).... .… 34

Image 10: Exemple de la délimitation d’une zone tampon bordant un marécage,
(source : JG JOURGET).. 34

Image 6 : Chargement et contrôle d’un grumier en forêt (source : JG JOURGET)

Image 7 : Pont et digue assurant la libre circulation de l’eau (source : JG JOURGET)

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 43
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

LISTE DES ANNEXES

Annexe 1 : Documents administratifs relatifs à la Garantie d’Approvisionnement SODEFOR 12/03-
Bomongo / Kungu

Annexe 2 : Carte administrative des Territoires de Bomongo et Kungu

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 44
Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Annexe 1

Documents administratifs relatifs à la

Garantie d’Approvisionnement SODEFOR 12/03- Bomongo / Kungu

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 45
Héiallgie À ,
k Pom 9 de Gong Kinshasa, le D3 FEB 210

MINISTERE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE
ET TOURISME

Z Ministre N°232 _/CAB/MIN/ECN-T/09/JEB/10

A:

w Monsieur LUIS FERREIRA
Compagnie Forestière et de Transformation
N° 3071, Av. Kingabwa
A Kinshasa/Limete.

e - Monsieur José ALBANO MAIA TRINDADE
Gérant Statutaire de société SODEFOR
N° 2165, Av. des Poids Lourds
Kinshasa/Gombe,

Objet : Demande de permutation des concessions.

Accusé de réception.

Messieurs,

J'accuse réception de vos deux lettres N° 0002/D.G./CFT/E.G./hbm/10 du 21/01/2010
et 059/B.GS/JA/M-a-/09 du 30/12/2009 relatives à votre intention d'échange de titres
forestiers entre vos deux sociétés respectives, à savoir CFT et SODEFOR.

En effet, la société CFT voudrait céder son titre N°012/03 du 25/03/2003 à SODEFOR
en échange du titre N°018/03 du 04/04/2003 de SODEFOR pour des raisons de
rationalisation de leurs activités d'exploitation.

À cet effet, conformément à l'Article 95 de la loi N° 011/2002 du 29/08/2002 portant
Code Forestier, j'autorise cet échange et vous demande d'entrer en contact avec le
Directeur-Chef de Service de Gestion Forestière qui me lit en copie, pour toutes les
dispositions utiles à cette fin.

Veuillez agréer, Messieurs, l'expression de ma considération distinguée.

José E.B. END

Avenue Papa leo (Ex - des Cliniques) n° 15 Kinshasa / Gombe
B.P. 12.348 KIN 1 E-mail : cabminecn-t@hotmail.fr  www.mecnt.cd
Transmis copie pour information à :

— Monsieur le Secrétaire Général de l'Environnement et Conservation de la Nature
— Monsieur Le Directeur-Chef de Service de la Gestion Forestière

— Monsieur le Directeur-Chef de Service de Contrôle et Vérification Interne

(Tous) à Kinshasa/Gombe.

— Monsieur Le Ministre Provincial de l’Environnement, Conservation de La Nature et Tourisme
—_ Monsieur le Coordonnateur Provincial de l'Environnement et Conservation de la Nature

(Tous) à Mbandaka.

— Monsieur Le Ministre Provincial de l'Environnement, Conservation de la Nature et Tourisme
— Monsieur Le Coordonnateur Provincial de l'Environnement et Conservation de la Nature

(Tous) à Kisangani.
RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le D 6 OCT 2008
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

N°H4S /CAB/MIN/ECN-T/15/JEB/2008

è

Le Ministre

A Monsieur le Gérant Statutaire de la CFT
à Kinshasa/Limete

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°17

Monsieur Le Gérant Statutaire,

A l'issue de ses travaux, La Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°012/03 du
25/03/2003, située dans les Territoires de Bomongo et Kungu, Province de
l'Equateur remplit les critères de convertibilité définis par le Décret n°05/116 du
24 octobre 2005 fixant Les modalités de conversion des anciens titres forestiers en
contrats de concession forestière et portant extension du moratoire en matière
d'octroi des titres d'exploitation forestière tel que modifié et complété par le
décret n°08/02 du 21 janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de La réception de La présente, à vous mettre en contact
avec le Ministère de l’Environnement, Conservation de la Nature et, Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur le Gérant Statutaire, l'expression de ma considération
distinguée.
|

José E.B. ENDUND

Avenue Papa Ileo (Ex-des Cliniques) n°15 Kinshasa/Gombe
B.P. 12.3481 E-mail : rdc_minev@yahoo.fr
REPUBLIQUE DEMOCI

RATIQUE DU CONGO

MINISTERE DES AFFAIRES FONCIERES,

ENVIRONNEMENT

ET TOURISME

LE MINISTRE

GARANTIE D'APPROVISION NT

CONVENTION N° CL /CAB/MEN/AFF-ET/03 DU. ? 5 HIRS 200
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT

PRÉLIMINAIRE

+ À Vu, te
n°003 du 27 mai 19

EN MATIERE LIGNEUSE

La Répub
Ministre d
Monsieur
ci-après d

ique Démocratique du Congo, représentée par le
es Affaires Foncières, Environnement et Tourisme,
Jules YUMA MOOTA,

énommé le Ministre.

La Compagnie Forestière de Tshela (CFT, représentée par
Monsieur JOAO MANUEL MAIA TRINDADE,
ci-après dénommé l’Exploitant.

que modifié et complété à ce jour, le Décret-loi Constitutionnel
97 relatif à l'organisation et à l'exercice du pouvoir en République

Démocratique du Congo tel que modifié et complété par le Décret-loi Constitutionnel

n°074 du 25 mai 19

, Vu, tel
juillét 1973 portant
des sûretés ;

Vu, te

98, le Décret-loi n°122 du 21 septembre 1999 ;

le que modifiée et complétée à ce jour, la Loi n°73-021 du 20
régime général des biens, régime foncier et immobilier et régime

le que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet

1975 fixant les attri

Nature et Tourisme ;

Revu
directions et de se

Nature et Tourisme ;

Vu, te

butions du Département de l'Environnement, Conservation de la

‘

Ordonnance n°77-022 du 22 février 1977 portant transfert de
rvices au Département de l'Environnement, Conservation de la

r

lle que modifiée et complétée, l'Ordonnance n°79-244 du 16

octobre 1979 fixan

les taux et règles d'assiette et de recouvrement des taxes et

redevances en matière administrative, judiciaire et domaniale perçues à l'initiative du
Département de l'Environnement, Conservation de la Nature et Tourisme.
ND

Vu lé Décret n° 142/2002 du 17 novembre 2002 portant nomination des
Membres du Gouvernement de Salut Public s

Vu le responsabilité du Ministère des Affaires Foncières, Environnement et
Tourisme d'assurer la pérennité des ressources forestières, grâce à une saine gestion
forestière, utilisant toutes méthodes, directives et mesures: dans l'utilisation des
ressources disponibles ;

Vu l& nécessité de mettre en valeur les ressources forestières de l'Etat,
pour soutenir une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant Un approvisionnement sûr et
continu en matière première pour son usine de transformation située à Tshela, dans
la Province de Bas-Congo, d'une capacité annuelle de 10.000 m3 de produits finis,
nécessitant un &pprovisionnement en grumes de 36.000 m3.

Vu que l'Exploitant a répondu de façon satisfaisante aux critères et aux
procédures de la décision n°002/CCE/DECNT/84, relative à la garantie
d'approvisionnernent en matière ligneuse et à la lettre d'intention ;

Vu la demande de réaménagement des garanties d’approvisionnement
introduite par l& CFT cfr. Lettre n° 012/02/AAT/NGML/AT/CFT/KN/03 du 22 février
2003 ;

Attendu qu'il y a lieu d'accéder à la demande de la CFT en lui octroyant

une garantie d'approvisionnement en remplacement de la garantie couverte par la
convention n° 09/94 du 27/01/94 de 250.000 ha }

IL À ETE ARRETE ET CONVENU CE GUZ SUIT :

Article 1%: La délimitation du bloc forestier couvert par la convention
n°0019/CAB/MIN/ECNT/94 du 27/01/1994 portant octroi d'une
garantie d'approvisionnement en faveur de {a CFT est rectifiée
suivant la description reprise à l'article 4 ci-dessous ;

Article 2 : La garantie d'approvisionnement porte sur un volume théorique
annuel de 39.000 m3 de grumes réparti comme suit (source SPIAF):

ESSENCES VOLUME (m3
Iroko 1,400
Ebene 100
Tiama .800
Kosipo 1.900
Sipo .000
Sapelli 1.700
Acajou d'Afrique .200:
latandza .000
Mukulungu 1.800
Fuma 2.000
Olovongo 6.000
Longhi .000
Tola 3.500
Bosse 2.500
Dibetou .706
Bilinga .600
Angueuk 506
Tshitola 800
Dabema .000
Padouk 2.060
Tlomba 900
Niove 2.600
Aiele 50
Oboto 200
Essia 100
Wamba 200
Total 39.000
Article 3 : Ces bois seront prélevés dans une unité d'exploitation localisée
comme suit :
Province _: Equateur District :Sud Ubangi
Territoire : Bomongo & Kungu Localité ô
Lieu Û Supertici forestière:250,000 ha
Article 5 :

Article 6

ns

Cette forêt ou portion de forêt est circonscri

suivantes :

Au Nord : Le tronçon de la route seco
obambo et Inyele en passant pa:

te dans les limites

reliant les villages

le village Vaka;

AuSud : La ligne droite tracée à partir du village Boyoka situé sur

a rivière Ubangi jusqu'au village
rejoindre par une ligne droite la rivière

Bolodja, de ce point

Giri ;

A l'Est : La ligne droite tracée à partir du village Inyele jusqu'au

le co
non

Village Bonsambi en passant
Manyebi avec un enbranchem

partir du village Bolodja ;

A l'Oues

£ : La rivière Ubangi, partie conpris
Mobambo et Boyoka

Les grumes ainsi récoltées devront être
leur transformation à l'usine décrite c
l'exportation suivant la réglementation en
Aussi, aucune grume ne pourra être
d'autorisation écrite du Ministèr2,

Le Ministère accordera à l'Exploitant les dois 2:
d'exploitation :

6,1 Le droit exclusif de récolter les arbres exp
l'article 2 ou autres essences à promouvur,

G.2Le droit de construire les inf. «+
exclusivement aux exploitations foresc 2:
droits reconnus aux tiers :

Les infrastructures routières construi 2
propriétés de l'Etat à la fin du contrat.

6.3Le droit de flottage de rac-aux et de. ,
cours d'eau et les lacs, ais que le «ro:
publiques pour transporter, à titre prive, d
exploités ainsi que les produs de trans

:
en

LEE ÿ

nfluent de la rivière
identifié, ensuite, le

sentier reliant les villages Bonsanbt ct Ebeke, de ce point
descendre la rivière Giri jusuy'à la ligne droite tracée à

entre les rivières

ent utilisées pour
S, ou dirigées à

des tiers, à moins

ants sur son unité
oitables identifiés à

cures nécessaires
sans préjudice des

r l'Exploitant sont

tion privée sur les
l'utiliser les routes
produits forestiers
on,

RES
É ne
Ariicle 7

ur

de façoi

En côntre partie, l'Exploitant sera: soumis
aux obligations suivantes :

7,1Maintenir en opération son usine de i Sforit ti

d'opération prévu dans le contrat ;

7.2Assurer la protection forestière de l'unité d'exploration :

7.3 Présenter dans les détails prévus toutes
permis de coupe, tout rapport trimestr
où d'autres rapports prévus par la régie

7.4Payer toutes les taxes et redevances forestières ÊTÉ
réglementation en vigueur à la date de la 59)
convention n°019/94 du 27/01/1994;

/,5informer le Ministère de tout changement d'ecress
projet de transfert, de location, d‘ ange, ue
fusion, de vente affectant la propriété
transformation, objet du contrat et d'en obtenir train,
Ministère ;

7.6Respecter la régiementation sur
Commercialisation et l'exportation des produits f

7.7Aviser le Ministère de tout changement dans a «
grumes exploitées et en obtenir l'autorisation du P

7.8Respacter toutes décisions prises par lé Ministese or ati à
d'arnénagement forestier b

7.3Procéder à la récolte minimale de 10 m3 de bois à |
les superficies exploitables si le volume su pied 12

Lä présente convention est effective à la date ce 5 synan
jusqu'au mois de décembre 2019. .
FN E
BAR
Article 9 : Le non respect d'une des clauses de  convertio:
entraînera la résiliation immédiate et aurornatique

Fait à Kinshasa, le

SIGNATAIRES AUTORISES

AE LE MINISTRE.

Lire

er
Monsieur JO40 MANUEL MAIA TRINDADE

: Pour la CFT
Ë 87, Av, de l'Equateur
l Kinshasa/Gombe

Fait à six exemplaires

Exploitant

Cäbinet du Ministre

Secrétaire Général à l'ECN
Direction de la GF

Gouverneur de Province
Coordinateur Provincial de l'ECN

DHBSWNE

JGARANTIE D'APPROUISONNEMENT FORESTIERE EN FAVEUR DE
Territoires de:Bomongo et Kungu |
SUPERFICIE: 250.000Ha kÿ

JE
(7
SUPERFICE DENANDEE f //

SUPERFICIE MARECAGEUSE Cr
LEE

SURERFICIE TOTALE 1 365.086Ho

Garantie d’Approvisionnement 12/03 - Bomongo / Kungu RDC
Juillet 2013

Annexe 2

Carte administrative des Territoires de Bomango & Kungu

Plan de Gestion, préparé avec l'appui de FRM,

couvrant la période de préparation du Plan d'Aménagement (2014-2017) page 46
58
Pr. Equateur District Equateur
Territoire de Bomongo
y
1
F
Q
S
Ô

1cm=13km

1 BONSAMBI 1 BENGENGA
2 BUSIRA 2 BIKUNDA
| 3 LIKOKA 3 BOBANGI
1 4 LOBALAI 4 BOBENGA
5 LOBALA II 5 BOKEMBE
6 LOBALA III 6 BOMANA
7 MAKUTU T BONKENE
MAMBA(Mangba) 8
9 SIKORO 9 LEBELE
10 LIBINZA
11 LIMANGA (Limanya)
12 MAMPOKO

© Cepas - BP 5717 Kinshasa

74
Pr. Equateur District Sud-Ubangi
Territoire de Kungu

BI
ne (Dir Vers Bondo

Secteur MWANDA Secteur SONGO
Secteur BOMBOMA Secteur DONGO Secteur LUA 1 BOMOLO 1 BANZA-BALAKPA
2 BONDONGO 2 BANZA-WOLO
1 BOKEY 1 LOBALA-PEKO 1 BOBANDU-FULU 3 BONYANGE (Bompela) 3 BENDELE
2 BOKONZI 2 LOBALA-TANDA 2 BOGBABONO 4 BOZABA 4 BOGBA
3 BOMBOMA 1 3 MOBALA-SUD 3 BOMBILI-BODIGIA 5 BWAKU 5 BOMENGE
4 BOMBOMA 2 4 MOMBOLI 4 BOMENENGE-BOYASE 6 EBUKU 6 BOSO-NDONGO
| 5 BOSO-LITE 5 MONZOMBO 5 BOZENE 7 LIBOBI 7 BOSO-NGOSO
6 BOSO-MAKBOLENGO 6 TANDA-KOMBE 6 MBATI-BOLO 8 LIFUNGA 8 GBELE
7 BOSO-MBULU 7 MOLIA 9 LIKATA 9 GULUKOLO
8 BOSO-MOMBENGA 8 MOMBONGO 10 LIMPOKO 10 GUNGA
9 BOSO-MONDENDE 9 MONDONGA * 11 LOKAYI 11 KUNGU
10 DINGO-NGBANDI 10 NGWAGODO 12 LOKUTU 12 LINGO
11 LINGONDA 13 MABOKO 13 MBATI-WENE
12 LOKOMBO 14 MOLIBA 14 NGBANDA
13 MAKENGO 15 MOLUNGA 15 OBELE
14 MOTUBA 16 MONDONGO
15 MUMBELE 17 MONYA
18 SOMBE

© Cepas - BP 5717 Kinshasa

ne,

